      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                             |
                                         |
      Plaintiff,                         |
                                         |                Civil Action No.
vs.                                      |                1:18-CV-04595-ELR
                                         |
JC KLEEN, INC., and                      |
JANG W. CHO,                             |
                                         |
      Defendants.                        |

                     BRIEF IN SUPPORT OF
          DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      COME NOW Defendants J C Kleen, Inc. (“J C Kleen”), and Jang W. Cho

(“Cho”) (hereinafter collectively “Defendants”), by and through undersigned

counsel, and hereby respectfully present this Brief in support of their Motion for

Summary Judgment.

                            I. FACTUAL BACKGROUND

      Plaintiff Sunkyoo Kim worked for Defendant J C Kleen, Inc., as a delivery

driver, from 2013 to 2018. (Kim Depo, p. 46:16-19). Jang W. Cho was the president

and an owner of Defendant J C Kleen, Inc., during this time period. (J C Kleen Depo,

p. 22:9-21). J C Kleen, Inc., was in the business of providing cleaning services for

dry cleaners, specifically with regard to leather, suede, rugs, wedding dresses, and



                                       -1-
       Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 2 of 17




other specialty items. (J C Kleen Depo, p. 21:9-24). Mr. Kim picked up and delivered

these items to J C Kleen’s dry cleaner customers, mostly in Georgia, but also in

Tennessee on an overnight trip on certain Wednesdays and Thursdays. (Kim Depo,

pp. 27:22 – 28:2).

      Mr. Kim was paid at a daily rate of $100.00, and on weeks when he would

make the overnight trip to Tennessee, he was paid an additional $100.00. (Kim

Depo, pp. 16:20-21 & 27:25 – 28:2).

      Mr. Kim’s employment with J C Kleen ultimately ended (Kim Depo, p. 38:9-

13; J C Kleen Depo, p. 121:19-24), and he subsequently brought this action pursuant

to the Fair Labor Standards Act of 1938 (29 U.S.C. § 201, et seq.) (“FLSA”)

claiming that Defendants had not properly compensated him for overtime hours, and

seeking remedies under that Act.

      However, for the reasons set forth below, Plaintiff cannot establish either of

the two essential elements of his overtime claim under the FLSA, and Defendants

are therefore entitled to judgment as a matter of law on all claims.

                     II. ARGUMENT AND CITATION OF AUTHORITY

A.    Standard for Summary Judgment

      “Summary judgment is appropriate when the evidence, viewed in the light

most favorable to the nonmoving party, presents no genuine issue of material fact


                                        -2-
       Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 3 of 17




and compels judgment as a matter of law in favor of the moving party.” Holloman

v. Mail-Well Corp., 443 F.3d 832, 836-37 (11th Cir. 2006); Fed.R.Civ.P. 56(a).

      “A genuine factual dispute exists if a reasonable jury could return a verdict

for the non-moving party. Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th

Cir. 2004). A ‘mere scintilla’ of evidence in favor of a non-moving party is not

enough. Kernel Records Oy v. Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012).

Likewise, summary judgment may be granted where the evidence is ‘merely

colorable, or is not significantly probative of a disputed fact.’ Id.” White v. Dixie,

741 Fed. Appx. 649, 655 (11th Cir. 2018).

B.    Plaintiff Fails to Establish Unpaid Overtime Hours

      “Ordinarily, an employee bringing a private action for unpaid overtime must

establish two elements: (1) that he worked unpaid overtime and (2) that the employer

knew or should have known of the overtime work.” White v. Dixie, 741 Fed. Appx.,

at 661-62.

      With regard to the first element, Plaintiff has failed to present evidence

sufficient to form a jury issue. “ ‘An employee “has the burden of proving that he

performed work for which he was not properly compensated.” ’ ” Segraves v. Agco,

Inc., 2018 U.S. Dist. LEXIS 134233, *8, 2018 WL 3772397 (N.D. Ga., 1:17-CV-

1997-TWT, August 9, 2018).


                                        -3-
       Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 4 of 17




      In a case like this, where there are no formal time records for Plaintiff’s work,

“ ‘an employee has carried out his burden if he proves that he has in fact performed

work for which he was improperly compensated and if he produces sufficient

evidence to show the amount and extent of that work as a matter of just and

reasonable inference.’ ” Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1316 (11th Cir.

2007). Plaintiff’s evidence in this case does not meet even this more lenient standard.

      Plaintiff claims that “averaging out my hours for a week, roughly speaking, it

was over 52 hours a week”. (Kim Depo, p. 48:1-2). Plaintiff admits that his work

hours varied with the seasons, and that “in the summertime, it’s very slow, and then

in the wintertime, we get to be really busy.” (Kim Depo, p. 12:9-10). Under further

questioning at his deposition, Plaintiff then gave the following answers:

             Q:     I guess what I’m asking is, you said 52 is

      an average. In the summer, what would be the

      average?

             A:     So yes, when I say 52 hours average weekly,

      I am calculating the summer slow time and the

      wintertime together.

             THE INTERPRETER:           I did not have a chance to

      ask your question.


                                         -4-
      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 5 of 17




             (Interpreting for the witness)

             THE WITNESS: I can’t say this is accurate

      because it really depends on the schedule. So

      even if we say, you know, summertime, it doesn’t,

      you know, reduce the hours dramatically. Of

      course, you know, wintertime, we are really busy.

(Kim Depo, pp. 48:20 – 49:8) (emphasis added).

      In fact, Plaintiff offers no explanation as to how he arrived at a number of 52

average hours weekly, and thus no reasonable inference can be made that that

number is even approximately accurate, particularly when Plaintiff does not provide

a sufficient explanation as to how he handled a number of factors that would be

critical in reaching an accurate number.

      Plaintiff admits that:

            Q:     If you got done early, say in the summer,

      did you just go home?

            A:     Yes.

(Kim Depo, p 17:4-6).

      Moreover, Plaintiff’s definition of summer is ambiguous:

            Q:     When you say the “summertime,” what months


                                           -5-
      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 6 of 17




      Are you talking about?

            A:       Starting in June, July, August, before

      Thanksgiving time.

(Kim Depo, p. 29:17-20).

      Plaintiff also cannot account for time that he missed from work:

            Q:       At times, sir, did you miss work?

            A:       Yes.

            Q:       For what reasons?

            A:       Usually when I’m sick.

            Q:       Do you know the dates you were sick?

            A:       I don’t know.

(Kim Depo, p. 32:18-23).

            Q:       Just curious. How many times do you think

      you were absent in the two years leading up to the

      termination?

            A:       I don’t remember.

(Kim Depo, p. 53:9-12).

            Q:       In making these claims, have you made an

      analysis thinking back of all the times that you


                                         -6-
      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 7 of 17




      missed work in the two years before. Have you looked

      into that to determine how much time you actually did

      miss?

              A:   Well, I wouldn’t say that I analyzed it, but

      generally speaking, you know, during that timeframe,

      I conveyed to my attorney what my thoughts were.

(Kim Depo, pp. 63:25 – 64:7) (emphasis added).

      In addition, Plaintiff does not reasonably explain the impact on his stated

average of his own self-professed expertise in efficiently completing his work:

              Q:   Do you know whether any of these employees,

      if they all did the same routes at different speed or

      time?

              A:   Obviously yes, that’s true.

              Q:   Do you think you were the fastest?

              A:   I think so.

              Q:   You don’t know though; right?

              A:   For the most part I know. That’s why – you

      know, in order to save time – I report to work in

      the early hours and so forth.


                                         -7-
       Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 8 of 17




(Kim Depo, p. 67:3-12).

      Finally, whatever evidence Plaintiff has presented in support of his claim for

unpaid overtime hours is undermined by his own logical inconsistencies in his

testimony. For example, in discussing how long a daily route would take, Plaintiff

testified as follows:

             A:     Yes. So in a day, if I’m doing these local

      businesses, then I would go about 50 places.

             Q:     You’d go where?

             A:     Fifty places, if I do local.

             Q:     Okay, understood. How long did you spend at

      each store when you did drop off and pickup?

             A:     It depends. It really depends. Sometimes

      in terms of like insurance company, sometimes I have

      to spend an hour.

             Q:     In terms of what?

             A:     In terms of certain cases. When I talk

      about insurance company, it’s not actual insurance

      company. It’s vendors that deals with goods, you

      know, from insurance company, you know, like claims,


                                          -8-
       Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 9 of 17




      flood or, you know, fire, whatever.

             Q:     Understood.

             A:     So, you know, cases like that, it would take

      an hour, two hours. And then, you know, any other

      general, you know, dry cleaners, we’re talking less

      than 30 minutes.

(Kim Depo, pp. 15:14 – 16:8).

      If this testimony is taken as true, with all reasonable inferences, it simply

cannot be reconciled with Plaintiff’s testimony about his weekly hours. If each stop

takes somewhere from “less than 30 minutes” (which reasonably implies not much

less than thirty minutes) to “two hours”, and Plaintiff made fifty stops in a single

day, even without factoring in travel time, we have already gone beyond the

available hours in a day.

      In short, Plaintiff has the burden of proving that he worked unpaid overtime

hours, and the amount and extent of that work, but the evidence in this case does not

allow even a “just and reasonable inference”. See, e.g., Segraves v. Agco, Inc., 2018

U.S. Dist. LEXIS 134233, at *9-10 (“The only evidence provided by the Plaintiff as

to this issue is a list of hours and dates. The Plaintiff provides no explanation of the

meaning of this list or how it was created. It also only provides hours for a handful


                                         -9-
      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 10 of 17




of months worked in 2016 and 2017. This is not the type of evidence from which the

Court could draw a reasonable inference in the Plaintiff’s favor as to the amount of

uncompensated overtime hours worked. Due to this lack of evidence, he has

therefore failed to establish a prime facie FLSA overtime claim.”)

      For all of these reasons, Plaintiff in this case has failed to establish the first

essential element of his claim, and Defendants are entitled to summary judgment.

C.    Plaintiff Fails to Establish Actual or Constructive Knowledge of Defendants

      Plaintiff has likewise failed to present evidence sufficient to create a jury issue

on the question of whether Defendants had actual or constructive knowledge of any

uncompensated overtime hours.

      “An employer is said to have constructive knowledge of its employee’s

overtime work when it has reason to believe that its employee is working beyond his

shift.” Allen v. Bd. of Pub. Educ., 495 F.3d, at 1319.

      In this case, the evidence is undisputed that Defendants had neither actual nor

constructive knowledge of any unpaid overtime hours that Plaintiff claims to have

been working.

      First, Defendants expected the drivers to work no more than eight hours a day.

In J C Kleen’s deposition, Defendant Cho testified, in relevant part, as follows:

             Q:    -- what is your expectation as to number of


                                         - 10 -
      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 11 of 17




      hours a driver works per day?

            A:     Not more than eight hours. And even though

      he works more than eight hours, it’s first time when

      he’s starting when he get trained, he is not skillful

      worker that he takes more time. But when he gets

      skilled and he knows what to do, then he lot less

      than eight hours. …

(J C Kleen Depo, p. 75:16-23).

      Second, Defendants did not have knowledge of Plaintiff’s claimed unpaid

overtime work:

            Q:     Did he work more than 40 hours a week if he

      did his delivery from your knowledge?

            A:     No.

(J C Kleen Depo, p. 139:11-13).

      Third, and finally, Plaintiff, a former business owner himself who was

familiar with overtime pay (Kim Depo, pp. 9:6 – 10:11), admits that he never

informed Defendants of any overtime or complained about it.

            Q:     You said earlier that you had an employment

      offer, you understood the terms of the agreement.


                                        - 11 -
     Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 12 of 17




      Did you ever, like, renegotiate terms or talk about

      hours or anything like that?

              A:   No.

(Kim Depo, p. 33:14-18).

              Q:   Well, was there any discussion of the number

      of hours as opposed to what you were paid on how that

      would work?

              A:   No.

(Kim Depo, p. 37:4-7).

              Q:   Up to the time of your termination, you

      never complained about being underpaid; isn’t that

      true?

              A:   That’s right.

              Q:   You never raised the issue of overtime;

      correct?

              A:   That’s right.

(Kim Depo, p. 51:17-23).

              Q:   In other words, sitting in, you know, Mr.

      Cho’s shoes, did he have any idea of knowing how many


                                       - 12 -
      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 13 of 17




      hours you were actually working on each shift or the

      average or what days you came early or later; did he

      have any way of knowing?

             A:    That’s right, he wouldn’t know.

             Q:    You never sent him a text and said, oh, this

      took 50 hours this week, or, oh, this took 45?

             A:    Nobody would know.

(Kim Depo, pp. 37:18 – 38:1) (emphasis added).

      In short, Plaintiff has the burden of showing that Defendants had actual or

constructive knowledge of his claimed overtime, and he has failed to meet that

burden. See, e.g., Allen v. Bd. of Pub. Educ., 495 F.3d, at 1323 (“Alice Johnson

testified that she worked unpaid hours when she stayed late, but no one told her to

work off the clock and she did not inform anyone of her overtime work. She testified

that she does not know how the Board should have known that she was working

without compensation. As to Johnson, it was not error for the district court to grant

summary judgment in favor of the Board, as Johnson’s unsupported declaration

constitutes a mere scintilla of evidence that the Board had actual or constructive

knowledge of her overtime work.”)




                                       - 13 -
      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 14 of 17




      For all of these reasons, Plaintiff in this case has failed to establish the second

essential element of his claim, and Defendants are entitled to summary judgment.

D.    All Derivative Claims Must Fall with the Underlying Claim

      Under 29 U.S.C. § 216(b), a plaintiff can obtain both liquidated damages and

attorney’s fees and costs, however, both of those remedies are expressly contingent

on the liability of an “employer who violates the provisions of section 6 or section 7

of this Act [29 USCS § 206 or 207]” and a “judgment awarded to the plaintiff”. Id.

      Thus, since these additional remedies are derivative of Plaintiff’s underlying

FLSA overtime claim, and since Defendants respectfully submit that they have

demonstrated their entitlement to judgment as a matter of law on that underlying

claim, these derivative claims must also necessarily fall.

                                  III. CONCLUSION

      WHEREFORE, for the reasons set forth above, Defendants hereby

respectfully move this Court pursuant to Fed.R.Civ.P. 56(a) for an order granting

summary judgment in their favor on the grounds that there remain no genuine issues

of material fact to be tried and Defendants are entitled to judgment as a matter of

law on all claims set forth in Plaintiff’s Complaint.



                       [SIGNATURE(S) ON FOLLOWING PAGE]


                                         - 14 -
Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 15 of 17




This 16th day of August, 2019.

                                 Respectfully submitted,
                                 MCGAHREN LAW FIRM, LLC

                                 /s/ Matthew F. McGahren
                                 Matthew F. McGahren, Esq.
                                 Georgia Bar No. 491330
                                 Eric J. Marlett, Esq.
                                 Georgia Bar No. 470931

                                 Attorneys for Defendants

                                 6171 Crooked Creek Rd., Suite A
                                 Peachtree Corners, GA 30092
                                 Ph: (770) 729-1779
                                 Fax: (770) 729-1774
                                 matt@mcgahrenlaw.com
                                 eric@mcgahrenlaw.com




                Sunkyoo Kim vs. JC Kleen, Inc., et al.
                Civil Action No. 1:18-CV-04595-ELR
              BRIEF IN SUPPORT OF
   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                                 - 15 -
      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 16 of 17




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                               |
                                           |
      Plaintiff,                           |
                                           |                 Civil Action No.
vs.                                        |                 1:18-CV-04595-ELR
                                           |
JC KLEEN, INC., and                        |
JANG W. CHO,                               |
                                           |
      Defendants.                          |

                       CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that this brief was prepared using the

Times New Roman, 14-point font and is therefore in compliance with the font types

and font sizes set forth in LR 5.1(C).

      This 16th day of August, 2019.
                                                  /s/ Matthew F. McGahren
                                                  Matthew F. McGahren, Esq.
                                                  Georgia Bar No. 491330




                                         - 16 -
      Case 1:18-cv-04595-ELR Document 39-1 Filed 08/16/19 Page 17 of 17




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                           |
                                       |
      Plaintiff,                       |
                                       |                Civil Action No.
vs.                                    |                1:18-CV-04595-ELR
                                       |
JC KLEEN, INC., and                    |
JANG W. CHO,                           |
                                       |
      Defendants.                      |

                         CERTIFICATE OF SERVICE

      I, Matthew F. McGahren, Attorney for Defendants, do hereby certify that I

have served the within and foregoing BRIEF IN SUPPORT OF DEFENDANTS’

MOTION FOR SUMMARY JUDGMENT by means of electronic service through

the Court’s CM/ECF system to the following:

      Brian G. Kim, Esq.                     brian@leonandkim.com
      Brian Kim, PC
      1815 Satellite Blvd., #303
      Duluth, GA 30097

This 16th day of August, 2019.
                                             /s/ Matthew F. McGahren
                                             Matthew F. McGahren, Esq.
                                             Georgia Bar No. 491330




                                    - 17 -
